Citation Nr: 0309742	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  99-06 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Whether a reduction of a 100 percent rating for coronary 
artery disease and hypertension was warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1970 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 RO rating decision 
that reduced a previously assigned 100 percent rating for 
coronary artery disease and hypertension to a 30 percent 
rating.  (The previously assigned 100 percent rating had been 
in effect since May 8, 1995.)  The veteran appealed after the 
RO issued notice in December 1998 that the reduction to a 30 
percent rating would be made effective March 1, 1999.  

This matter was previously before the Board in September 
2000, when it was remanded for additional development.

The issue of entitlement to service connection for a left 
temporary subarachnoid cyst was also developed for appellate 
review following the December 1998 RO rating decision.  In 
the September 2000 Board decision, the appeal of this service 
connection claim was denied.


REMAND

In this case, the veteran appeared for a June 1999 hearing 
before a member of the Board who is no longer in the Board's 
employ.  Under VA law, a claimant is entitled to have a final 
determination of his or her claim made by the Board member 
who participated in a hearing.  38 U.S.C.A. § 7107(c) (West 
2002); 38 C.F.R. § 20.707 (2002).  Consequently, in such 
circumstances when the presiding Board member is no longer 
available to make a final determination of the claim, the 
veteran is notified and given an opportunity for a hearing 
before another Board member.

In March 2003, the Board notified the veteran of the 
opportunity to attend another hearing.  In response, in a 
statement dated in March 2003, the veteran requested a 
hearing before a member of the Board sitting at the Cleveland 
RO.  This case must therefore be returned to the RO so that a 
hearing before another member of the Board may be scheduled.  
The case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO.  The claims folders 
should be made available to the veteran 
and his representative so that they may 
prepare for the hearing.  They should be 
notified of the date and time of the 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

